                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

 Case No.    ED CV18-02286 JAK (SPx)                                         Date     February 5, 2019
 Title       Pilot Inc. v. Coolman Outdoor Corp.




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                  Andrea Keifer                                           Not Reported
                  Deputy Clerk                                     Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                    Not Present                                            Not Present


 Proceedings:            (IN CHAMBERS) ORDER DISMISSING CASE FOR LACK OF
                         PROSECUTION (DKT. 19) JS-6

An Order to Show Cause re Dismissal was filed on January 28, 2019 ordering Plaintiff either to: (i)
respond in writing no later than February 4, 2019, as to why the matter should not be dismissed for lack of
prosecution; or (ii) serve the summons and complaint pursuant to Fed. R. Civ. P. 4(m). Dkt. 19. There has
been no response filed to the Order to Show Cause, nor has a proof of service been filed indicating that
the summons and complaint have been served on Defendants or their respective counsel. Therefore, the
Court dismisses the matter for lack of prosecution and failure to follow the Court’s Order.


IT IS SO ORDERED.




                                                                                              :

                                                          Initials of Preparer   ak




                                                                                                  Page 1 of 1
